Plaintiff in error, Hubert Clark, was tried, convicted, and, in accordance with the verdict of the jury, sentenced to be confined in the county jail for 30 days, and to pay a fine of $50, on an information charging that he did sell one-half pint of whisky to J.V. Hefley, receiving therefor $2. From the judgment he appeals.
The undisputed proof on the part of the state was to the effect that the witness Hefley, in company with the witness Davis, went to the Turner Hotel, in Muskogee. There Hefley told defendant that he wanted a half pint of corn whisky. Defendant left, returned in a few minutes, and delivered the whisky, saying: "My price is $2," and Hefley handed him two $1 bills.
Numerous errors are assigned, and it is insisted that "the court was without jurisdiction to impanel the jury and try said action, because the amended information has not been reverified."
It appears that, when the case was called for trial, defendant objected to an alleged amendment of the information, in that the original information charged the name as "Hubbard Clark," which was amended to read "Hubert Clark," and that the information so amended was not reverified. The objection was *Page 302 
overruled, and the case proceeded to trial over the objection of the defendant.
Assuming that the court permitted an amendment to be made as alleged, which is not properly shown by the record, such amendment was not one in matter of substance and therefore could not have been prejudicial to the substantial rights of the defendant. It follows that the objection was properly overruled.
We have examined the other errors assigned, and our conclusion is that they do not merit consideration. The judgment appealed from is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.